DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/15/2020 has been entered.
	

	Claim status
The examiner acknowledged the amendment made to the claims on 07/15/2020.
Claim 1 is currently amended. Claims 2-12 and 14-17 are previously presented. Claim 13 is previously withdrawn. Claims 1-12 and 14-17 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 16 recite “wherein the composition has a gel strength in the container of from 1000 g to 8000 g (or 5000g)”. However, claim 1, from claims 9 and 16 ultimately depend, does not recite a container. There is insufficient antecedent basis for this limitation in the claim. Clarification is required.
Claims 9 and 16 recite “wherein the composition has a gel strength in the container of from 1000 g to 8000 g (or 5000g)”. However, it is unclear what gel strength is being made reference to since the claims do not specify the conditions at which the gel strength is obtained. The gel strength of a composition would vary based upon factors such as the type of analyzer equipment being used, the temperature settings, calibration, mobile speed, sensibility of detection. For purposes of examination, art that obtains gel strength values within the claimed range of gel strength obtained by any equipment using any conditions reads on the instantly claimed invention. Examiner notes that applicant discloses the gel strength referring to the force in grams measured by a penetrometry texture analyser with settings of a cylinder Probe 10 having 1.3 cm 

			
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-8, 10-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over De Kort (WO2013129912 A1).
Regarding claims 1-2, 4-7 and 14-15, De Kort teaches a heat-treated liquid nutritional composition comprising proteins comprising whey protein and a non-micellar casein compound (i.e. caseinate) (page 3, line 1-3 and line 26-29; page 6, line 5-6; page 8, line 20-28); wherein the pH is 6-8 (page 3, line 3); the total amount of protein is 6-20% (page 3, line 3, e.g., 6-20 g/100 ml, assuming a density of 1 g/ml for the composition); the amount of whey protein is 15% or less (page 8, line 25-28).
The pH, amount of protein and amount of whey protein as disclosed by De Kort encompass or overlap with those recited in claims 1, 4-6 and 14. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
De Kort further teaches that non-micellar casein compound are present in an amount of 1-40% by weight of the total protein content of the composition (page 3, line 26-29), thus the amount of non-micellar casein in the composition is roughly about 0.06%-8% (given that the total amount of protein in the composition is 6-20%). This amount overlaps with that recited in claims 7 and 15. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie
Given that the non-micellar casein in the composition is 0.06-8% and that the amount of whey protein is 15% or less, the weight ratio of whey protein/non-micellar casein in the composition overlaps with those recited in claims 1 and 4-5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
The claim limitation that “wherein the composition optionally comprises proteins different from the whey protein and the non-micellar casein compound which represents at most 25% by weight of the total protein” is interpreted not to further limit the claim for the reason that at most 25% other protein present in the composition is merely optional, but not required by the claim.
Therefore, De Kort renders obvious claims 1, 4-7 and 14-15.
Regarding claim 3, De Kort teaches that the non-micellar casein compound is caseinate of sodium or potassium or magnesium (page 8, line 20-24).
Regarding claim 8, De Kort teaches that the composition has an energy density of 120-350 kcal/100 g (page 5, line 10-12; 1.2-3.5 kcal/ml, assuming a density of 1 g/ml for the composition). This proportion overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claims 10-11, De Kort teaches that the composition further comprises a polysaccharide such as partially hydrolyzed corn starch (page 13, line 9).
Regarding claim 12, De Kort teaches that the composition further comprises sugar such as glucose, sucrose, lactose, sucrose and fructose (page 13, line 8-9).

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over De Kort  as applied to claim 1 above, and in further view of Bisson US Patent Application Publication No. 2012/0276270 and Cheney US Patent Application Publication No. 2016/0309738 (hereinafter referred to as Bisson and Cheney, respectively).

Regarding claims 9 and 16, De Kort teaches what has been recited above but is silent regarding the gel strength of the composition. 
Bisson teaches that gel strength of a beverage should be at such a level that is compatible with the drinking action and suitable for the consumer’s wish, and that the beverage should not be too solid or too liquid for the consumer ([0005]). 
Cheney teaches that gel strength of a gel in a food could be modified by the amount of a gelling agent such as pectin and other plant gums ([0063] and [0061]). 
Both De Kort and Bisson are directed to liquid enteral compositions. Both De Kort and Cheney are directed to food products. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gel strength of the liquid enteral composition through varying the concentration of a gelling agent in the composition such that the gel strength of the beverage is compatible with the drinking action and suitable for the consumer’s wish. As such, the gel strength values as recited in claims 9 and 16 are merely obvious variants of the prior art.

Claims 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over De Kort  as applied to claim 1 above, and in further view of Rasholt US Patent Application Publication No. 2012/0040053 (hereinafter referred to as Rasholt).

Regarding claims 10-11 and 17, De Kort teaches the liquid composition as recited above but is silent regarding the composition further comprising a polysaccharide that is a native starch. 
Rasholt teaches a milk drink comprising native starch as the stabilizer or thickener ([0043]). 
Both De Kort and Rasholt are directed to liquid enteral compositions. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified De Kort by including native starch in the drink to stabilize or thicken the drink.
Native starch as disclosed by Rasholt reads on the “a starch” as recited in claim 11 and “a polysaccharide” as recited in claim 10.

Claim 1-2, 4-8, 10-12, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Minor US Patent Application Publication No. 2011/0046048 (hereinafter referred to as Minor)
Regarding claims 1-2, 4-7 and 14-15, Minor teaches a heat-treated liquid enteral nutritional composition comprising proteins comprising whey protein and a non-micellar casein compound (e.g., caseinate) ([0001;0022;0024;0084]; Claims 1, 29 and 35-36; Fig. 7), wherein the pH is 3-8 ([0022]); the amount of whey protein is 7.5-20%  ([0022-0024] and [0101], the calculation is based on the teaching that the composition comprises 9-20 g non-hydrolyzed globular protein such as whey protein per 100 ml of 
The pH, amount of protein and amount of whey protein as disclosed by Minor either falls within or encompasses those recited in claims 1, 4-6 and 14. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Minor teaches that whey protein is at least 85% of the total protein, and caseinate is present in an amount up to 10% by weight of the total protein ([0083-0084]), thus the weight ratio of whey protein/non-micellar casein in the composition overlaps with those recited in claims 1 and 4-5 (for example, when whey protein is 85% of the total protein and caseinate is 10% of the total protein). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Given that the amount of protein is 8.8-23.5% by weight of the composition and caseinate is present in an amount up to 10% by weight of the total protein as enumerated above, the amount of caseinate in the composition overlaps with those recited in claims 7 and 15 (for example, when caseinate is present in an amount of 10% of the total protein and the total amount of protein is 10% by weight of the composition, prima facie case of obviousness exists. (MPEP 2144.05 I).
Minor teaches that the composition comprises up to 10% of a non-globular protein such as casein, caseinate, micellar caseinate isolate and the mixture thereof ([0084]), which is interpreted to read on “the composition optionally comprises proteins different from the whey protein and the non-micellar casein compound which represents at most 25% by weight of the total protein”.
Regarding claim 8, Minor teaches that the composition has an energy density of at least 36 kcal/100 g ([0082], at least 0.36/kcal/ml; assuming a density of 1 g/ml for the composition). This proportion overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claims 10-11, Minor teaches that the composition further comprises a polysaccharide such as starch and maltodextrose ([0092-0093]).
Regarding claim 12, Minor teaches that the composition further comprises sugar such as sucrose, fructose and trehalose ([0092]; [0094]).
Regarding claim 17, Minor teaches that the polysaccharide is starch ([0092]). Therefore, it would have been obvious to have selected native starch to include in the composition where Minor teaches starch, as one of ordinary skill would have had the reasonable expectation that any starch (e.g. native starch) would function effectively in the composition. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with native starch.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Minor as applied to claims 1-2 above, and in further view of De Kort (WO2013129912 A1.
Regarding claim 3, Minor teaches caseinate but is silent regarding caseinate being Na-caseinate, Mg-caseinate, K-caseinate, etc. In the same field of endeavor, De Kort teaches that Na-caseinate, Mg-caseinate or K-caseinate is a suitable caseinate source in a liquid enteric composition that has a pH of 6-8 and that comprises whey protein and comprises 6-20 g/protein (page 8, line 20-28; page 3, line 1-5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Minor by using Na-caseinate, Mg-caseinate or K-caseinate as the caseinate source in the liquid enteric composition of Minor for the reason that prior art has established that Na-caseinate, Mg-caseinate or K-caseinate is an art-recognized caseinate source in a liquid enteric composition hat has a pH of 6-8 and that comprises whey protein and comprises 6-20 g/protein. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07). 

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Minor  as applied to claim 1 above, and in further view of Bisson US Patent Application Publication No. 2012/0276270 and Cheney US Patent Application Publication No. 2016/0309738 (hereinafter referred to as Bisson and Cheney, respectively).

Regarding claims 9 and 16, Minor teaches what has been recited above but is silent regarding the gel strength of the composition. 
Bisson teaches that gel strength of a beverage should be at such a level that is compatible with the drinking action and suitable for the consumer’s wish, and that the beverage should not be too solid or too liquid for the consumer ([0005]). 
Cheney teaches that gel strength of a gel in a food could be modified by the amount of a gelling agent such as pectin and other plant gums ([0063] and [0061]). 
Both Minor and Bisson are directed to liquid enteral compositions. Both Minor and Cheney are directed to food products. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gel strength of the liquid enteral composition through varying the concentration of a gelling agent in the composition such that the gel strength of the beverage is compatible with the drinking action and suitable for the consumer’s wish. As such, the gel strength values as recited in claims 9 and 16 are merely obvious variants of the prior art.

Response to Arguments
Applicant's arguments filed 07/15/2020 have been fully considered and the examiner’s response is shown below:
Applicant argues on pages 6-7 of the Remarks that De Kort does not render obvious claim 1 for the reason that De Kort teaches a composition wherein micellar casein represents at least 55% of the total protein, thus failing to teach the amended claim limitation that the proteins that is different from the whey protein and the non-micellar casein compound represents at most 25% by weight of the total protein.
This argument is not persuasive. As enumerated in the instant office action, the newly amended limitation “wherein the composition optionally comprises proteins different from the whey protein and the non-micellar casein compound which represent at most 25% by weight of the total protein” is interpreted not to be a positive limitation for the reason that at most 25% other protein present in the composition is merely optional, but not required by the claim. In the instant case, although De Kort does not meet the newly optional limitation, De Kort still teaches the rest of limitation recited in claim 1 and renders it obvious.
Further, applicant’s arguments are moot in view of the rejection over Minor as enumerated in the instant office action. 
For the same reason, applicant’s arguments regarding claims 9-11 and 16-17 on pages 7-8 of the Remarks are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791